Title: To George Washington from William Thompson, 17 January 1776
From: Thompson, William
To: Washington, George

 

May it please Your Excellency
Brookline [Mass.]January 17: 1776

Having been unlawfully and forcibly dispossessed of my dwelling House on the 14th of December last after Sunsett, by an insolent and arrogant Mandate of John Parke Asst Qr Mr G[enera]l, executed by Capt. Hophni King and the Officers and Soldiers of his Company, all belonging to the Army under Your Excellency’s Command, of which Your Excellency has had full Information; and as since that Time I could not with propriety consider the House as mine—I now beg leave to acquaint Your Excellency, that for more than a Fortnight past, I and my Family have quitted it, with the Effects, Furniture, and Provisions that were therein, of great Value, not without Hope of soon obtaining that adequate Redress and Reparation that is my due, and which in Duty to Society as well as myself I am bound steadfastly to pursue. I am Your Excellency’s most humble Servt

Wm Thompson

